Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 are presented for examination.
This is a first action on the merits based on Applicant’s claims submitted 2/04/2022.    
    
Priority
Receipt is acknowledged of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant is respectfully reminded of the duty to disclose 37 C.F.R. 1.56 all pertinent information and material pertaining to the patentability of applicant’s claimed 

Election
Claims 18-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/04/2022.
Applicant’s election without traverse of Claims 1-17 in the reply filed on 2/04/2022 is acknowledged.

Claim Objections
No amended set of claims were filed along with the Response to Election/Restriction to show proper markings on the claims withdrawn from consideration.
Applicants are reminded that the text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings.  


          (c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
                    (1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
                    (2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
                    (3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
                    (4) When claim text shall not be presented; canceling a claim.
                              (i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
                              (ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
                    (5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Appropriate correction is required

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first holding unit to, a second holding unit to, first acquisition unit configured to, authentication unit configured to, holding unit configured to; second acquisition unit configured to, determination unit configured to, detection unit configured to, first acquisition unit configured to, second acquisition unit configured to, update unit configured to, storage unit configured to, transmission unit configured to, holding unit configured to, receiving unit configured to, and update unit configured to, in claims 1, 8-9, 12-15, 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure given to the claim limitations as examiner interpreted from the specification is as follows:
For each of these units, the Specification does not specifically state that the “units” are hardware or software modules performed in hardware.  However, one of ordinary skill in the art can interpret the specification as disclosing the use of these “units” as software modules in the hardware entities for each of these entities.  The specification discloses these units to be as follows:
Claim 1: first holding unit to hold (par 51, second memory 303 of first authentication apparatus); a second holding unit to hold (par 52: second memory 203 of the authentication target device 100); 
Claim 8: first acquisition unit configured to acquire (fig. 3, module first acquisition section 311, in an authentication apparatus 102, which is mounted in printer I in figure 1, par 18, par 59, fig. 3); authentication unit configured to execute (authentication operation section 312 in CPU 104 of authentication apparatus 102, par 64); holding unit configured to hold (par 52: second memory 303 of first authentication apparatus); second acquisition unit configured to acquire (par 59, fig. 3, mounted in the authentication target device 100, second acquisition section 314 in CPU 104 of authentication apparatus 102 mounted in printer); determination unit configured to determine (fig. 3, module 315 in CPU 104 of authentication apparatus 102 mounted in printer) (also in claim 12); 
Claim 9: detection unit configured to detect (detection section 313 in CPU 104 of authentication apparatus 102 mounted in printer); first acquisition unit configured to transmit (fig. 3, module first acquisition section 311, in an authentication apparatus 102, which is mounted in printer I in figure 1, par 42); second acquisition unit configured to transmit (fig. 3, mounted in the authentication target device 100, second acquisition section 314 in CPU 104 of authentication apparatus 102 mounted in printer, par 40);
Claim 13: update unit configured to update (fig. 3, mounted in the authentication target device 100, update section 316 in CPU 104 of authentication apparatus 102 mounted in printer, par 18-19)
Claim 14: storage unit configured to store (second memory 203 of authentication target device 101, par 51, fig. 2); transmission unit configured to transmit (module in monitoring section 207 in CPU 201 in authentication target device 101, par 65); holding unit configured to hold (par 52: second memory 203 of the authentication target device 100)
Claim 15: receiving unit configured to receive (communication section 204 and analysis unit 205 in CPU 201 of authentication target device 101 serve as receiving unit, par 66)
Claim 17: update unit configured to update (update unit 208 in CPU 201 of authentication target device 101, par 18)
	Therefore, the Examiner will interpret these as software modules being executed by hardware.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 5, and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, the limitation reading “requesting, by the second authentication device to which the authentication target device removed from the first authentication device is attached, the authentication…” is unclear as to what the inventor regards as the invention.  The underlined claim limitation seems to be an incomplete clause.  The underlined limitation, on one hand, it states that the “authentication target device” is removed from the first authentication device.  However, it is not clear as to where this authentication target device is attached to.  Appropriate correction is required. 
Claim 1, the limitation reading “requesting, by the first authentication device to which the authentication target device removed from the second authentication device is attached again, the authentication” is unclear as to what the inventor regards as the invention.  The underlined claim limitation seems to be an incomplete clause.  The underlined limitation, on one hand, it states that the “authentication target device” is removed from the first authentication device.  However, it is not clear as to where this authentication target device is attached again to.  Appropriate correction is required.
Claim 5, the limitation reading “whether or not a counter included in the second piece of authentication information acquired from the second holding unit of the authentication target device matches a counter included in the first piece of authentication information held in the first holding unit of the first authentication device” is unclear as to what the inventor regards as the invention.  The underlined claim limitations are not clear since a counter on its own is an operation of counting up or down, therefore, it is not clear how the counters are going to match.  Or is this claim limitation referring to counter values matching?  Same issues are found in claim 12, the limitation reading “whether or not a counter included in the authentication information acquired by the second acquisition unit matches a counter included in the authentication information held in the holding unit”.  Appropriate correction is required.

Claim Rejections - Examiner's Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 14 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (WO 2014109416 A1, hereinafter “Lee”).

Regarding claim 14, Lee teaches:
14. An authentication target apparatus (i.e. toner 210) authenticated by an authentication device (i.e. printer 220), the apparatus comprising: 
a storage unit configured to store a plurality of pieces of authentication information (par 28: “A plurality of toner security algorithms (T1', T2', T2', T2 ') stored in a memory (201) of the printer toner.”); 
a transmission unit configured to transmit (par 27: “The printer includes a control unit (209) connected to a communication engine (207). The control unit (209) is configured to determine whether the decrypted security information received from the communication engine (203) of the toner in the communication engine (207) corresponds to the encrypted security information.”), to the authentication device (i.e. printer 220), authentication information (par 28, i.e. security algorithm and/or secret key value) corresponding to the authentication device among the plurality of pieces of authentication information (security algorithm and/or secret key value, see par 28: “Each of the plurality of printer security algorithms may correspond to at least one toner security algorithm.”) stored in the storage unit (par 28: “A plurality of toner security algorithms (T1', T2', T2', T2 ') stored in a memory (201) of the printer toner.”); and 
a holding unit configured to hold the authentication information transmitted from the transmission unit (par 27: “The printer includes a control unit (209) connected to a communication engine (207). The control unit (209) is configured to determine whether the decrypted security information received from the communication engine (203) of the toner in the communication engine (207) corresponds to the encrypted security information.”; Examiner notes that such “received security information” implies a storing of such information).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2014109416 A1, hereinafter “Lee”) in view of Lee’s another embodiment.

15. The authentication target apparatus according to claim 14, further comprising: 
a receiving unit configured to receive a command from the authentication - 36 -10194877US01/P220-0254US device (par 27: “A communication engine (207) of the printer transmits encrypted security information to a communication engine (203) of the toner.”; Examiner notes that transmission of the security information infers the receiving of a command for the security information), wherein the transmission unit is configured to: 
Lee, in another embodiment of the invention, teaches:
when the receiving unit receives a first command, transmit authentication information corresponding to the authentication device to the authentication device (par 38: “The toner information storage unit (305) is configured to transmit the toner information to a communication engine (309) of the printer”); and 
when the receiving unit receives a second command (i.e. toner information related to the manufacturing of the toner) different from the first command, transmit the authentication information (i.e. toner information) held in the holding unit to the authentication device (par 38: “The toner information storage unit (305) is configured to transmit the toner information to a communication engine (309) of the printer”; Examiner notes that the toner information is part of the security information, as per par 39, the control unit of the printer is based on the security information corresponding to each other, i.e. printer with toner, and also based on the toner information that updates security information.).  
	Lee’s first embodiment teaches the sending of the security information.  Lee’s second embodiment teaches the sending of the toner’s manufacturing information.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Lee to include the sending of the authentication information upon receipt of a second command, as taught by Lee’s second embodiment.  The motivation to do so would have been in order to be able to update or modify security information (Lee: par 39).

Regarding claim 16,  Lee teaches:
16. The authentication target apparatus according to claim 15, wherein each of the plurality of pieces of authentication information stored in the authentication target apparatus includes an authentication key (par 26: “The toner includes a memory including a plurality of toner security algorithms and/or a secret key value,”), and the authentication key which is included in the authentication information sent to the authentication device is subjected to an authentication operation (i.e. encryption/decryption) by the authentication device (par 39: “The control unit (311) of the printer (320) is also based on a result of determining whether the encryption information corresponds to each other”, see also par 27: “The printer includes a control unit (209) connected to a communication engine (207). The control unit (209) is configured to determine whether the decrypted security information received from the communication engine (203) of the toner in the communication engine (207) corresponds to the encrypted security information.”; Examiner notes that these paragraphs infer that in order for the encrypted information to be determined, a decryption is made).  

Claims 17 rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2014109416 A1, hereinafter “Lee”) in view of Sato et al. (US20080104396 A1, hereinafter “Sato”).

Regarding claim 17, Lee teaches:
17. The authentication target apparatus according to claim 16, … the authentication information being stored in the storage unit (Lee: par 28: “A plurality of toner security algorithms (T1', T2', T2', T2 ') stored in a memory (201) of the printer toner.”) and the holding unit (Lee: par 38: “The toner information storage unit (305)…[stores toner information]”)
	Lee does not teach yet Sato suggests:
wherein each of the plurality of pieces of authentication information further includes a counter, and the authentication target apparatus further comprises an update unit configured to update a counter (par 72; i.e. count-up is incremented) of the authentication information transmitted in response to reception of the first command (par 72; i.e. counter value is incremented, the counter value within the secret information),.
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have implemented a counter value to be part of the authentication information (i.e. secret information), as taught by Sato, to Lee’s invention.  The motivation to do so would be in order to keep track of authentication operations (Sato: par 21).

Allowable Subject Matter
Claims 8-13 are allowed.
Claims 1-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action.
Reasons for Allowance:
	None of the prior art of record teach by themselves or in any combination nor would have anticipated nor render obvious by combination the claimed invention of the present invention at or before the time it was filed.  The prior art of record is silent on:
“a first acquisition unit configured to acquire authentication information corresponding to the authentication apparatus from a plurality of pieces of authentication information stored in the authentication target device, when the authentication target device is connected to the authentication apparatus;
an authentication unit configured to execute an authentication operation for authentication information acquired by the first acquisition unit; 
a holding unit configured to hold authentication information subjected to the authentication operation by the authentication unit; 
a second acquisition unit configured to acquire, from the authentication target device, a last piece of authentication information subjected to the authentication operation and held in the authentication target device, among the plurality of pieces of authentication information stored in the authentication target device, when the authentication target device is removed from the authentication apparatus and connected to the authentication apparatus again; and 
	a determination unit configured to determine whether or not the authentication target device has been exchanged in other authentication target device, based on the last piece of authentication information subjected to the authentication operation and acquired by the second acquisition unit and authentication information held in the holding unit.” as it is claimed in claim 8 and similarly in claim 1, in combination with all other claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/9 March 2022/
/ltd/